DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 1/26/2021 "Reply" elects without traverse and identifies claims 1-13 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 14-15 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 11/27/2020 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, “the welding surfaces of the first welding part and the second electrode are the same” is indefinite. It is unclear how the welding surfaces of the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (US Pub. No. 2007/0197017).
Regarding claim 1, in FIG. 4, Fujimoto discloses a chip component, comprising: a body (90) comprising: a first electrode (92); and a second electrode (91); and a bracket comprising: a first welding part (lowermost horizontal portion of 95) configured to weld to a printed circuit board (PCB) (80, paragraph [0006]); a second welding part (horizontal portion of 95 in direct contact with 73); and a connection part (remaining portion of 95) connecting to the first welding part and 
Regarding claims 1-2, in FIG. 1F, Fujimoto discloses a chip component, comprising: a body (10) comprising: a first electrode (12); and a second electrode (11); and a bracket comprising: a first welding part (lowermost horizontal portion of 40 above 32) configured to weld to a printed circuit board (PCB) (30, paragraph [0059]); a second welding part (horizontal portion of 40 above 10); and a connection part (remaining portion of 40) connecting to the first welding part and the second welding part; wherein the first electrode is welded to the second welding part (with low-melting-point metal layer 21, paragraph [0133]), and the second electrode is configured to be welded to the PCB (with low-melting-point metal layer 21, paragraph [0134]), the first welding part and the second welding part are disposed at two sides of the connection part, respectively; the first welding part comprises a welding surface facing the PCB; the second electrode comprises a welding surface facing the PCB; and the welding surfaces of the first welding part and the second electrode are on a same plane.
Regarding claim 3, in FIG. 4, Fujimoto discloses that the connection part comprises a first connection plate and a second connection plate (arbitrary portions of the remaining portion of 95) connected to the first connection plate; the first connection plate is connected to the first welding part, and the second connection plate is connected to the second welding part.

Regarding claim 5, in FIG. 4, Fujimoto discloses that the angle between the first connection plate and the first welding part is 90°.
Regarding claim 6, in FIG. 4, Fujimoto discloses that an angle between the second connection plate (e.g. portion including the vertical portion of 95 above 73) and the second welding part is in a range of 90-135°.
Regarding claim 7, in FIG. 4, Fujimoto discloses that the connection part further comprises a third connection plate (horizontal portion of 95); the first connection plate is connected to the second connection plate via the third connection plate.
Regarding claim 8, in FIG. 4, Fujimoto discloses that the third connection plate and the first welding part are disposed at two sides of the first connection plate, respectively.
Regarding claim 9, in FIG. 4, Fujimoto discloses that an angle between the third connection plate and the first connection plate is 90°.
Regarding claim 10, in FIG. 4, Fujimoto discloses that a distance between the third connection plate and the first welding part is larger than a distance between the second welding part and the first welding part (as measured from the end of the horizontal portion of 95 that meets the vertical portion of 95 that is 
Regarding claim 11, in FIG. 4, Fujimoto discloses that the bracket is piece-shaped.
Regarding claim 13, in FIG. 4, Fujimoto discloses that the first electrode and the second electrode are disposed on surfaces of the body of the chip component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US Pub. No. 2007/0197017) in view of Fujino (US Pub. No. 2017/0338190).
Regarding claim 12, Fujimoto appears not to explicitly disclose that the first welding part defines a slit.

To reduce a stress applied to an underlying bonding portion it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the first welding part such that it defines a slit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896